Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 1 of 27 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED CAPITAL FUNDING GROUP, LLC,
a wholly owned subsidiary of GULF COAST
BANK & TRUST COMPANY,
Civil Action No.

Plaintiff,
Vv,
BRICK CITY BREWING, LLC,
STEPHEN HUGHES, individually, and
EG MUNOZ CONSTRUCTION LLC
D/B/A EGM BUILDERS, LLC, a nominal
Party,

Defendants.

COMPLAINT
United Capital Funding Group, LLC, a Louisiana limited liability company, a wholly
owned subsidiary of Gulf Coast Bank and Trust Company (“United Capital’), by and through the
undersigned counsel, hereby files this Complaint and sues Defendants Brick City Brewing, LLC
(“Brick City”), a New Jersey limited liability company and Stephen Hughes, individually
(“Hughes”), and nominal party! EG Munoz Construction LLC d/b/a EGM Builders, LLC (“EG

Munoz”), a New Jersey limited liability company, and in support thereof states:

 

' EG Munoz Construction LLC d/b/a EGM Builders, LLC is being named as a party in this action solely for the sole
purpose of providing notice of the commencement of this action.
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 2 of 27 PagelD: 2

PARTY ALLEGATIONS

I. United Capital is a Louisiana limited liability company, a wholly owned subsidiary
of Gulf Coast Bank and Trust Company (“United Capital”), with its principal place of business
located in Florida.

2. Brick City, is a New Jersey limited liability company, with its principal place of
business in New Jersey.

3. Hughes is an individual over the age of 18 years and is sui juris.

4. EG Munoz, is a New Jersey limited liability company, with its principal place of
business in New Jersey.

ALLEGATIONS APPLICABLE TO JURISDICTION AND VENUE

5, This Court has original subject matter jurisdiction over the claims in this matter,
pursuant to 28 U.S.C. § 1332(a). United Capital is a citizen of the State of Louisiana due to it
having been formed as a Louisiana limited liability company, having its principal place of business
in Florida. United Capital’s sole member is Gulf Coast Bank & Trust Company, a Louisiana
corporation, having its principal place of business in Louisiana.

6. Brick City is a citizen of the State of New Jersey due to it having been formed as a
New Jersey limited liability company and having its principal place of business in New Jersey.
Upon information and belief, Brick City’s member(s) is not a citizen of the State of Louisiana.

7. Hughes is a citizen of the State of New Jersey.

8. EG Munoz, is a citizen of the New Jersey due to it having been formed as a New
Jersey limited liability company, having its principal place of business in New Jersey. EG

Munoz’s member(s) is not a citizen of the State of Louisiana.
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 3 of 27 PagelD: 3

9. The amount in controversy, without interest and costs, exceeds the sum or value
specified by 28 U.S.C. § 1332(a).

10. Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over all
claims that are so related to the claims in the action within its original jurisdiction that they form
part of the same case or controversy.

11. Venue is proper in this Court pursuant to either 28 U.S.C. § 1391(b)(1) in that this
action is filed in a judicial district in which the defendant resides, and/or § 1391(b)(2) in that this
action is filed in a judicial district in which a substantial part of the events or omissions giving rise
to the claim occurred or a substantial part of property that is the subject of the action is situated.

ALLEGATIONS APPLICABLE TO CONDITIONS PRECEDENT

12. All conditions precedent to the bringing of this action have been performed,

excused, and/or waived.
ALLEGATIONS COMMON TO ALL COUNTS
A. The Parties; and the Factoring Relationship between United Capital and EG Munoz.

13. United Capital is in the factoring business, which business involves, infer alia, the
purchasing of accounts (“Accounts”)? from businesses (“Factoring Clients”) with whom it has
formed a contractual relationship, the terms of which are generally wholly or partially contained
in invoices. Within the factoring industry, the entity that purchases Accounts is commonly referred
to as the “Factor” or “Purchaser” of Accounts, in this case United Capital. The entity from whom

the Accounts are purchased is commonly referred to as the “Factoring Client” or “Seller,” in this

 

? The term ‘Accounts’ is intended to have the meaning given to this term by the UCC, as adopted throughout the
United States. A typical uniform definition may be found in New Jersey's version of the UCC, and the term means “a
tight to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is
to be sold..., (ii) for services rendered.” N.J. Stat. § 124:9-102 (a)(2).
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 4 of 27 PagelD: 4

case EG Munoz. The Factoring Client’s customer for whom the Seller has performed service(s) or
sold good(s) and to whom an invoice is ordinarily issued to evidence the terms of sale and request
payment is commonly referred to as the “Customer” or “Account Debtor,” in this case Brick City.

14. On or about November 13, 2019, EG Munoz entered into a written agreement with
United Capital titled “Factoring and Security Agreement” (the “Factoring Agreement”). A true
and correct copy of the Factoring Agreement, but for any terms or provisions which are deemed
confidential, and which have accordingly been removed or redacted, is attached hereto as Exhibit
A.

15. Pursuant to the Factoring Agreement, EG Munoz contractually offered to sell to
United Capital Accounts arising from EG Munoz’s sale of goods or services performed (i.e., the
Construction Services as more specifically identified below) provided to its customers, including
Brick City. See Exhibit A, § 2.

16. EG Munoz is a construction company that provides general contracting and
subcontracting services and construction work, including renovations and building alterations for
customers.

17. Brick City contracted with EG Munoz to obtain from EG Munoz general
contracting construction services, supplies and/or labor (“Construction Services”) for a project
named or referred to as Newark Local Beer located at 50 Broad Street Newark, New Jersey 07012
assigned Project No. EGM19-0122 (the “Project”).

18. United Capital, in connection with the Factoring Agreement, purchased Accounts

from EG Munoz that it elected to purchase in connection therewith, including all of EG Munoz’s

 

3 The term ‘Account Debtor’ is intended to have the meaning given to this term by the UCC, as adopted throughout
the United States. A typical uniform definition may be found in New Jersey’s version of the UCC and the term means
“a person obligated on an account.” N.J. Stat. § 12A:9-102 (a)(3).

4
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 5 of 27 PagelD: 5

rights, title to and interest in and in respect to all Accounts purchased, including the right to receive
payment from Brick City (the “Purchased Accounts”), and in exchange, United Capital made
purchase price payments to EG Munoz.

19. In addition, in order to secure all of EG Munoz’s Obligations* owing to United
Capital under the Factoring Agreement, EG Munoz granted to United Capital a first priority
security interest in various assets of EG Munoz identified in the Factoring Agreement as collateral,
which collateral included, among other things, all of EG Munoz’s Accounts, together with other
assets and all Proceeds thereof (collectively, the “Collateral’”). See Exhibit A, §§ 1.13.

20. United Capital’s security interest attached to the collateral pursuant to and in
accordance with uniform Commercial Code Section 9-203.

21, On October 25, 2017, United Capital duly perfected its first priority ownership
interest in the Purchased Accounts and its first priority security interest in all Collateral, including
all Accounts, by causing the filing of a UCC-1 Financing Statement to be filed with the State of
New Jersey Department of the Treasury, Division of Revenue & Enterprise Services UCC
Section,® which was assigned filing number 52473021. A true and correct copy of the UCC-1

Financing Statement is attached hereto as Exhibit B.

 

+The term “Obligations” is defined in Section 1.41 of the Factoring Agreement and means, inter alia, “all present
and future obligations owing by EG Munoz to United Capital...”

* The term ‘proceeds’ is intended to have the meaning given to this term by the UCC, as adopted throughout the United
States. A typical uniform definition may be found in New Jersey’s version of the UCC, and the term means “except
as used in Section 9-609(b), means the following property: (A) whatever is acquired upon the sale, lease, license,
exchange, or other disposition of collateral; (B) whatever is collected on, or distributed on account of, collateral; (C)
rights arising out of collateral; (D) to the extent of the value of collateral, claims arising out of the loss, nonconformily,
or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or (E) to the extent of
the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the
loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.” N.J. Stat. § 12A:9-102
(a)(64).

® The UCC requires a UCC Financing Statement to be recorded in the state in which the registered organization is
formed. See UCC §§ 9-307, 9-501. Since EG Munoz is a corporation organized under the laws of the State of New
Jersey, New Jersey is the proper jurisdiction for perfection filing. The UCC, as adopted in New Jersey, requires the

5
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 6 of 27 PagelD: 6

22. Until all of the Obligations under the Factoring Agreement have been paid in full,
whether or not EG Munoz is in default under the Factoring Agreement, EG Munoz expressly
and irrevocably granted a power of attorney to United Capital to exercise the authority to do each
of the following:

10.1.1 Receive, take, endorse, assign, deliver, accept and deposit, in the name of
Purchaser [United Capital] or Seller [EG Munoz], proceeds of any Collateral;

10.1.2 Take or bring, in the name of Purchaser or Seller, all steps, actions, suits or
proceedings deemed by Purchaser necessary or desirable to effect collection of or
other realization upon Purchaser's Accounts;

* * *
10.4 In coordination with Seller, notify any Payor [here, Brick City] obligated
with respect to any Account, that the underlying Account has been assigned to
Purchaser by Seller and that payment thereof is to be made to the order of and
directly and solely to Purchaser;

10.5 In coordination with Seller, communicate directly with Seller's Payors [here,
Brick City] to verify the amount and validity of any Account created by Seller.

23. In addition to the rights and powers granted to United Capital in section 10.1
through 10.5 in the Factoring Agreement, after an Event of Default, United Capital is also
authorized to do each of the following:

10.6.2.1 In its own name or on behalf of Seller, extend the time of payment of,
compromise or settle for cash, credit, return of merchandise, and upon any terms or
conditions (collectively, a "Settlement"), any and all Accounts and discharge or
release any Account Debtor or other obligor (including filing of any public record
releasing any lien granted to Seller by such Account Debtor), without affecting any
of the Obligations;
* % *

10.10 Perform Accounts collection services on Seller's behalf, which services may
include, but are not limited to, (1) communicating with Account Debtors, (2)
reviewing public records and credit reports, and (3) the bringing (in Purchaser's or
Seller's name at Seller's sole expense), actions deemed appropriate by Purchaser to

 

filing of a UCC Financing Statement to be done in “The Division of Commercial Recording or other office designated
by Executive Order.” N.J. Stat. § 12A:9-501(B)(2). Pursuant to N.J. Admin. Code § 17:33-2.1 “UCC filings relating
to all types of collateral shall be submitted to the DORES, except when the collateral is timber to be cut, as-extracted
collateral, or when the filing relates to fixtures or goods that are or are to become fixtures. Regardless of the nature of
the collateral, where the debtor is a transmitting utility, the place for filing is the DORES.”
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 7 of 27 PagelD: 7

effect collection of Seller's Accounts ("Collection Services"). Upon such request,

or immediately after the occurrence of an Event of Default, Seller shall be deemed

to have authorized Purchaser to perform Collection Services.

24. As owner of the Purchased Accounts and in respect to those non-Purchased
Accounts in which United Capital holds a duly perfected first priority security interest, United
Capital was contractually entitled to exercise total dominion and control over all amounts paid as
proceeds of the Purchased Accounts and non-Purchased Accounts.

25. Pursuant to the Factoring Agreement, EG Munoz, inter alia, covenanted to United
Capital that “[bJefore sending any Invoice to an Account Debtor, Seller shall mark same with such
notice of assignment as Purchaser may require.”

26. The Factoring Agreement establishes United Capital’s right to dominion and
control over all payment made and/or proceeds received by EG Munoz on account of any
Purchased Accounts, and after an event of default, any non-Purchased Accounts.

27. Section 12.7 in the Factoring Agreement reads as follows:

Seller [EG Munoz] shall pay to Purchaser [United Capital] on the next banking
day following the date of receipt by Seller [EG Munoz] the amount of:

12.7.1 Any payment on account of a Purchased Account.

12.7.2 After the occurrence of an Event of Default, any payment on account of
any Account. {i.e., all non-Purchased Accounts).

(underlining added).

28. Moreover, prior to an event of default, an express trust relationship was established
which required EG Munoz, as settlor and trustee, to place all proceeds of Accounts received by
EG Munoz “‘in trust for Purchaser [United Capital]” as the sole beneficiary, none of which proceeds
were to “be commingled with any funds of’ EG Munoz. See Exhibit A, $§ 12.8.

B. The Construction Agreement between Brick City and EG Munoz in Respect to Which
EG Munoz provided Construction Services and issued Invoices to Brick City, the
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 8 of 27 PagelD: 8

Right to Receive Payment of Which Invoices is Assigned and Payable to United
Capital by Brick City.

29. EG Munoz (as contractor) and Brick City (as owner) entered into a Construction
Agreement (the “Brick City Agreement”), under which Brick City contracted EG Munoz to

provide the general contracting Construction Services for the Project.

30. EG Munoz performed Construction Services for Brick City in accordance with the
Brick City Agreement.
31. In connection with each Purchased Account offered for sale to United Capital by

EG Munoz, which arose from the Construction Services provided to Brick City by EG Munoz, EG
Munoz was required to submit to United Capital the following documentation:

a. A Schedule(s) of Accounts completed by EG Munoz, containing certain
information in respect to invoices EG Munoz offered for sale to United Capital
(the “Schedule of Accounts’),

b. A Sworn Statement executed by EG Munoz’s principal, Mr. Michael Espinosa,
requiring EG Munoz to disclose information in respect to any subcontractors
and service providers that EG Munoz contracted to provide, and provided
materials or labor for the Project, the amounts due by EG Munoz and the
amount paid by EG Munoz,

c. An Invoice issued by EG Munoz to Brick City,

d. A Document Summary Sheet executed by EG Munoz’s principal, Mr. Michael
Espinosa, detailing EG Munoz’s application for payment of amounts due from
Brick City for Construction Services provided by EG Munoz, and

e. Document Detail Sheet describing the work performed by EG Munoz in

connection with the invoice issued to Brick City for payment.
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 9 of 27 PagelD: 9

(the “Invoice Documentation’).

32. In accordance with the Factoring Agreement, EG Munoz offered for sale and
United Capital purchased the following Purchased Accounts which remain unpaid by Brick City
to United Capital, as evidenced by Invoice Documentation issued to Brick City for the

Construction Services provided by EG Munoz to Brick City:

 

 

 

 

 

 

Invoice Number Invoice Amount Invoice Date
19-0122-004 $105,865.83 9/23/2020
19-0122-005 $78,256.75 9/26/2020
19-0122-006 $55,836.45 10/13/2020

Total Invoice $239,959.03
Amount Due:

 

 

 

 

(the “Matured and Unpaid Invoices”). The Invoice Documentation related to the Matured and
Unpaid Invoices 19-0122-004 and 19-0122-006 is attached hereto as Exhibit C and Exhibit D,
respectively’.

33. In accordance with the Factoring Agreement and as authorized by section 9-406 of
the Uniform Commercial Code, each invoice issued by EG Munoz to the account debtor, Brick
City, contained language that satisfied the requirements of 9-406 notifying Brick City that the
Matured and Unpaid Invoices assigned to United Capital and are assigned and payable solely and
exclusively to United Capital.

34. The terms of sale of Construction Services between EG Munoz and Brick City
provide that payments will be due upon Brick City’s receipt of an invoice issued by EG Munoz.

35. Each of the Matured and Unpaid Invoices have matured.

 

7 United Capital has searched its factoring software system and is currently unable to locate the Invoice Documentation
related to 19-0122-005, which is the reason that the Invoice Documentation related to 19-0122-005 is not being
attached to the Complaint. United Capital believes that EG Munoz and/or Brick City will each have in their possession
acopy of the invoice numbered 19-0122-005 issued to Brick City by EG Munoz for payment to United Capital.

9
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 10 of 27 PagelD: 10

36. United Capital has not received payments of any of the sums due on the Matured
and Unpaid Invoices.

37. Article 9 of the Uniform Commercial Code, §9-406(a), as adopted in New Jersey
as N.J.S.A. 12A:9-406, states as follows:

§ 9.406. Discharge of Account Debtor; Notification of Assignment;

Identification and Proof of Assignment; Restrictions on Assignment of

Accounts, Chattel Paper, Payment Intangibles, and Promissory Notes

Ineffective

(a)...an account debtor [here, Brick City] on an account, chattel paper, or a payment

intangible may discharge its obligation by paying the assignor [here, EG Munoz]

until, but not after, the account debtor [here, Brick City] receives a notification,

authenticated by the assignor [here, EG Munoz] or the assignee [here, United

Capital], that the amount due or to become due has been assigned and that payment

is to be made to the assignee [here, United Capital]. After receipt of the notification,

the account debtor [here, Brick City] may discharge its obligation by paying the

assignee [here, United Capital] and may not discharge the obligation by paying the

assignor [here, EG Munoz].

38. Due to Brick City’s receipt of the assigned Matured and Unpaid Invoices, and in
accordance with UCC § 9-406, and applicab!e common law, Brick City could only discharge its
obligation on the Matured and Unpaid Invoices by remitting the payment due to United Capital.

39. However, after Brick City’s receipt of the Matured and Unpaid Invoices, instead of
remitting payment to United Capital, Brick City paid the assignor, EG Munoz, among other
persons (“Misdirected Payments”), and as a result, any payments made by Brick City failed to
discharge its obligation on the Matured and Unpaid Invoices, or any other amounts that were owing
by Brick City in regard to the Construction Services provided to Vitaquest by EG Munoz.

40. United Capital issued one or more communications to Brick City requesting that

Brick City remit payment to United Capital for all sums due on the Matured and Unpaid Invoices

as reflected in the Invoice Documentation.

10
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 11 of 27 PagelD: 11

41. However, despite United Capital’s demand, Brick City has failed and/or refused to
pay United Capital the amounts owing for the Construction Services as reflected in the Matured
and Unpaid Invoices.

COUNTI
Breach of Obligation to Pay Sums Due on Accounts Assigned to United Capital, as
Assignee of the Right to Receive Payment, and Non-Dischargeability of any Misdirected
Payments Wrongfully Paid by Brick City on the Matured an Unpaid Invoices and all other
Amounts Due from Brick City on Open and Unpaid Outstanding Accounts

United Capital, as the assignee of the right to receive payment, sues Brick City for Breach
of Obligation to Pay Sums Due on Accounts Assigned to United Capital as assignee of the Right
to Receive Payment and Non-dichargeability of any Misdirected Payments Wrongfully Paid by
Brick City on the Matured and Unpaid Invoices and All Other Amounts Due from Brick City on
Open Unpaid and Outstanding Accounts that United Capital may be unaware of, as grounds
therefore states as follows:

42. United Capital realleges and readopts paragraphs | through 40 above as if fully
realleged herein.

43. Pursuant to 9-607 of the UCC, adopted in New Jersey as N.J. Stat. Ann. § 12A:9-
607, United Capital, as assignee of the right to receive payment is entitled to stand in the shoes of
EG Munoz in order to collect Brick City’s obligations, as the account debtor under the Brick City
Agreement.

44. N.J. Stat, Ann. § 12A:9-607, states, in relevant part:

(a) Collection and enforcement generally. If so agreed, and in any event after
default, a secured party [here, United Capital]:

(1) may notify an account debtor [here, Brick City] or other person obligated

on collateral to make payment or otherwise render performance to or for the
benefit of the secured party [here, United Capital];

11
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 12 of 27 PagelD: 12

(2) may take any proceeds to which the secured party [here, United Capital]
is entitled under 12A:9-315;

(3) may enforce the obligations of an account debtor [here, United
Capital] or other person obligated on collateral and exercise the rights
of the debtor [here, EG Munoz] with respect to the obligation of the
account debtor [here, Brick City] or other person obligated on
collateral to make payment or otherwise render performance to the
debtor [here, EG Munoz], and with respect to any property that secures
the obligation of the account debtor [here, Brick City] or other person
obligated on the collateral...
(bolding supplied).

45. In accordance with the Brick City Agreement between Brick City and EG Munoz,
EG Munoz materially and substantially fulfilled the Construction Services to Brick City, and in
connection therewith, Brick City became obligated on all Accounts arising under the Brick City
Agreement including, the Matured and Unpaid Invoices, that arose and were issued to Brick City
by EG Munoz for payment for the Construction Services.

46. —_ Brick City received the Matured and Unpaid Invoices.

47. On September 23, 2020, Brick City received and approved the Matured and Unpaid
Invoice numbered 19-0122-004 in the amount of $105,865.83 dated September 14, 2020, via
electronic DocuSign signature of Brick City’s Member, Stephen Hughes.

48. On or about September 26, 2020, Brick City received and approved the Matured
and Unpaid Invoice numbered 19-0122-005 in the amount of $78,256.75 dated September 26,
2020, via electronic DocuSign signature of Brick City’s Member, Stephen Hughes.

49. On October 14, 2020, Brick City received and approved the Matured and Unpaid
Invoice numbered 19-0122-006 in the amount of $55,836.45 dated October 13, 2020, via electronic

DocuSign signature of Brick City’s Member, Stephen Hughes.

12
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 13 of 27 PagelD: 13

50. Hughes on the face of each of the Matured and Unpaid Invoices and based on the
language contained therein executed, acknowledged, represented and confirmed to United Capital
each of the following with respect to each Matured and Unpaid Invoices:

All service that is being billed for is completed, correct and the amount due is

approved for payment in full by 540 Brick City Brewing, LLC. I also confirm that

there are no disputes, claims of offset or any other matters that reduce our obligation

to pay the full amount of the invoice to United Capital Funding Group, LLC.

Assigned and Payable to:

United Capital Funding Group LLC PO Box 31246
Tampa, FL 33631-3246

(the “Brick City Agreement not to Assert Defenses”).

51. Under common law, the Brick City Agreement not to Assert Defenses constitutes
a clear, unequivocal waiver by Brick City of any right to remit payment of the Matured and Unpaid
Invoices to any person except for United Capital.

52. Moreover, as a result of the Brick City Agreement not to Assert Defenses Brick
City is estopped from asserting any defenses to payment of the Matured and Unpaid Invoices.

53. Brick City intentionally made the representations contained in the Brick City
Agreement not to Assert Defenses to United Capital.

54. —_ The Brick City Agreement not to Assert Defenses induced reliance by United
Capital, and as a result United Capital acted, or changed its position to United Capital’s detriment
by having decided to purchase from EG Munoz the Matured and Unpaid Invoices and United
Capital made purchase price advances to EG Munoz under the Factoring Agreement.

55. After Brick City received the Matured and Unpaid Invoices and executed the Brick
City Agreement not to Assert Defenses, Brick City remitted one or more payments on the Matured

and Unpaid Invoices to, among other persons, EG Munoz instead of paying United Capital.

13
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 14 of 27 PagelD: 14

56. Pursuant to New Jersey’s version of UCC § 9-406(a) and § 9-607, and applicable
common law, Brick City could only discharge its obligation on the Matured and Unpaid Invoices
by paying United Capital, and payment to EG Munoz, or other person other than United Capital
was ineffective to discharge the obligation as well as a material breach of the Brick City Agreement
not to Assert Defenses.

57. Brick City is and remains liable to United Capital for all sums due on the Matured
and Unpaid Invoices, and any unpaid and outstanding Accounts, or any other Account that during
the discovery period United Capital learns that Brick City paid directly to EG Munoz in connection
with EG Munoz’s performance of the Construction Services under the Brick City Agreement.

58. United Capital has suffered damages as a result of Brick City’s failure to timely
pay United Capital all sums due on the Matured and Unpaid Invoices.

59. Brick City owes United Capital the sum of not less than $239,959.03 on the
Matured and Unpaid Invoices together with any other invoices issued by EG Munoz to Brick City
on or after the date of delivery of the assignments to Brick City, for which payment was not made
to United Capital, and that may be discovered through discovery in this case, plus prejudgment
interest at the rate prescribed by law.

WHEREFORE, Plaintiff United Capital Funding, LLC demands judgment against
Defendant Brick City Brewing, LLC in the amount of at least $239,959.03, plus any other amounts
owing to EG Munoz, together with prejudgment interest, costs, and such other relief as this Court

deems necessary and proper.

14
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 15 of 27 PagelD: 15

COUNT II
Account Stated and Non-Dischargeability
of any Misdirected Payments on Accounts Wrongfully Paid to EG Munoz

United Capital, as the assignee of the right to receive payment, sues Brick City for Account
Stated and non-dichargeability of Misdirected Payments on Accounts wrongfully paid to EG
Munoz as grounds therefore states as follows:

60. United Capital realleges and readopts paragraphs | through 40 and 47 through 49,
above as if fully realleged herein.

61. Brick City requested that EG Munoz provide it with the Construction Services on
an open account that gave rise to indebtedness owed to EG Munoz as evidenced by the Matured
and Unpaid Invoices.

62. Pursuant to the Brick City Agreement, Brick City and EG Munoz entered into an
express agreement that fixed the amount due, as evidenced by the Matured and Unpaid Invoices,
in connection with Construction Services which amounts were assigned to United Capital, as the
assignee of EG Munoz’s right to receive payment for the Construction Services that EG Munoz
provided to Brick City.

63. On September 23, 2020, there was a striking of the balance due pertaining to the
Matured and Unpaid Invoice numbered 19-0122-004 in the amount of $105,865.83 dated
September 14, 2020, and pertaining to the Brick City Agreement not to Assert Defenses an
admission of the correctness and/or assent to pay the balance due on the Matured and Unpaid
Invoice numbered 19-0122-004 and the failure to pay United Capital in whole, or in part, the
Matured and Unpaid Invoice numbered 19-0122-004 in the amount of $105,865.83 dated

September 14, 2020.

15
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 16 of 27 PagelD: 16

64. On September 26, 2020, there was a striking of the balance due pertaining to the
Matured and Unpaid Invoice numbered 19-0122-005 in the amount of $78,256.75 dated September
26, 2020, and pertaining to the Brick City Agreement not to Assert Defenses an admission of the
correctness and/or assent to pay the balance due on the Matured and Unpaid Invoice numbered 19-
0122-005 and the failure to pay United Capital in whole, or in part, the Matured and Unpaid
Invoice numbered 19-0122-005 in the amount of $78,256.75 dated September 26, 2020.

65. On October 14, 2020, there was a striking of the balance due pertaining to the
Matured and Unpaid Invoice numbered 19-0122-006 in the amount of $55,836.45 dated October
13, 2020, and pertaining to the Brick City Agreement not to Assert Defenses an admission of the
correctness and/or assent to pay the balance due on the Matured and Unpaid Invoice numbered 19-
0122-006 and the failure to pay United Capital in whole, or in part, the Matured and Unpaid
Invoice numbered 19-0122-006 in the amount of $55,836.45 dated October 13, 2020.

66. Brick City owes United Capital the sum of $239,959.03, plus prejudgment interest
on the account stated as evidenced by the Matured and Unpaid Invoices.

WHEREFORE, Plaintiff United Capital Funding Group, LLC demands judgment against
Defendant Brick City Brewing, LLC in the amount of $239,959.03, plus any other amounts owing
due to EG Munoz’s provision of Construction Services and for which an account stated arose,
together with prejudgment interest, costs, and such other relief as this Court deems necessary and

proper.

16
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 17 of 27 PagelD: 17

COUNT Il
Breach of Brick City’s Agreement not to Assert Defenses

Against United Capital Enforceable Under Common Law

As authorized by Fed. R. Civ. P. 8(d)(2), in the alternative United Capital, as the assignee
of the right to receive payment, sues Brick City under New Jersey common law of contracts for
Breach of the Brick City Agreement not to Assert Defenses Against United Capital, and as grounds
therefore states as follows:

67, United Capital realleges and readopts paragraphs | through 40 above as if fully
realleged herein.

68. On September 23, 2020, Brick City received and approved the Matured and Unpaid
Invoice numbered 19-0122-004 in the amount of $105,865.83 dated September 14, 2020, via
electronic DocuSign signature of Brick City’s Member, Stephen Hughes.

69. Onor about September 26, 2020, Brick City received and approved the Matured
and Unpaid Invoice numbered 19-0122-005 in the amount of $78,256.75 dated September 26,
2020, via electronic DocuSign signature of Brick City’s Member, Stephen Hughes.

70. On October 14, 2020, Brick City received and approved the Matured and Unpaid
Invoice numbered 19-0122-006 in the amount of $55,836.45 dated October 13, 2020, via electronic
DocuSign signature of Brick City’s Member, Stephen Hughes.

71. | Hughes on the face of each of the Matured and Unpaid Invoices and based on the
language contained therein executed, acknowledged, represented and confirmed to United Capital
each of the following with respect to each Matured and Unpaid Invoices:

All service that is being billed for is completed, correct and the amount due is

approved for payment in full by 540 Brick City Brewing, LLC. I also confirm that

there are no disputes, claims of offset or any other matters that reduce our obligation

to pay the full amount of the invoice to United Capital Funding Group, LLC.
Assigned and Payable to:

1?
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 18 of 27 PagelD: 18

United Capital Funding Group LLC PO Box 31246
Tampa, FL 33631-3246

(the “Brick City Agreement not to Assert Defenses”).

72. An agreement between an account debtor and assignee not to assert defenses is
enforceable under New Jersey common law. See Hunts Point Co-op. Mkt., Inc. v. Madison Fin.
LLC, 421 F. App'x 153, 162 (3d Cir. 2009).

73. In consideration for Brick City’s execution of the Brick City Agreement not to
Assert Defenses, United Capital provided factoring facilities to EG Munoz so as to enable EG
Munoz to provide Construction Services to Brick City that materially benefited Brick City due to
the benefit of EG Munoz’s Construction Services for the Project.

74. The Brick City Agreement not to Assert Defenses is contained on the face of each
Matured and Unpaid Invoice, which reflects the sum certain amount Brick City agreed to pay
directly to United Capital in order to satisfy the Matured and Unpaid Invoices.

75, The Brick City Agreement not to Assert Defenses constitutes an enforceable
agreement not to asset defenses against United Capital under New Jersey law.

76. Brick City is and remains liable to United Capital for all sums due on the Matured
and Unpaid Invoices.

77. United Capital has suffered damages as a result of Brick City’s breach of the Brick
City Agreement not to Assert Defenses.

78. Brick City owes United Capital the sum of not less than $239,959.03 on the
Matured and Unpaid Invoices, plus prejudgment interest at the rate prescribed by law.

WHEREFORE, Plaintiff United Capital Funding, LLC demands judgment against

Defendant Brick City Brewing, LLC in the amount of at least $239,959.03, plus any other amounts

18
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 19 of 27 PagelD: 19

owing to EG Munoz, together with prejudgment interest, costs, and such other relief as this Court

deems necessary and proper.

COUNT IV
Breach of Brick City’s Agreement not to Assert
Defenses Against United Capital Under UCC Section 9-403

As authorized by Fed. R. Civ. P. 8(d)(2), in the alternative, United Capital, as the assignee
of the right to receive payment, sues Brick City under UCC Section 9-403* for Breach of the Brick
City Agreement not to Assert Defenses, and as grounds therefore states as follows:

79. United Capital realleges and readopts paragraphs | through 40 above as if fully
realleged herein.

80. On September 23, 2020, Brick City received and approved the Matured and Unpaid
Invoice numbered 19-0122-004 in the amount of $105,865.83 dated September 14, 2020, via
electronic DocuSign signature of Brick City’s Member, Stephen Hughes.

81. On or about September 26, 2020, Brick City received and approved the Matured
and Unpaid Invoice numbered 19-0122-005 in the amount of $78,256.75 dated September 26,
2020, via electronic DocuSign signature of Brick City’s Member, Stephen Hughes.

82. On October 14, 2020, Brick City received and approved the Matured and Unpaid

Invoice numbered !9-0122-006 in the amount of $55,836.45 dated October 13, 2020, via electronic

DocuSign signature of Brick City’s Member, Stephen Hughes.

 

®N.J. Stat. Ann. § 12A:9-403(f) states “Except as otherwise provided in subsection (d), this section does not displace
law other than this chapter which gives effect to an agreement by an account debtor not to assert a claim or defense
against an assignee.” (bolding added).

19
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 20 of 27 PagelD: 20

83. Hughes on the face of each of the Matured and Unpaid Invoices and based on the
language contained therein executed, acknowledged, represented and confirmed to United Capital
each of the following with respect to each Matured and Unpaid Invoices:

All service that is being billed for is completed, correct and the amount due is

approved for payment in full by 540 Brick City Brewing, LLC. I also confirm that

there are no disputes, claims of offset or any other matters that reduce our obligation

to pay the full amount of the invoice to United Capital Funding Group, LLC.

Assigned and Payable to:

United Capital Funding Group LLC PO Box 31246
Tampa, FL 33631-3246

(the “Brick City Agreement not to Assert Defenses’).

84. Pursuant to under UCC § 9-403, the Brick City Agreement not to Assert Defenses
against United Capital, constitutes an enforceable agreement between United Capital, EG Munoz
and Brick City, in which Brick City agreed not to assert claims and/or defenses against United
Capital, as the assignee of the Matured and Unpaid Invoices, including any defenses that Brick
City, as the account debtor may have against EG Munoz, the assignor.

85. United Capital gave value to EG Munoz within the meaning of UCC Section 3-303,
adopted in New Jersey as, 12A:3-303, in exchange for EG Munoz’s assignment to United Capital
of the right to receive payment due from Brick City under the Matured and Unpaid Invoices.

86. United Capital, in good faith, as assignee was assigned the right to receive payment
of the Matured and Unpaid Invoices from EG Munoz, as assignor.

87. United Capital received the assignment without notice of a claim of a property or
possessory right to the Matured and Unpaid Invoices and without notice of a defense or claim in
recoupment of the type that may be asserted against a person entitled to enforce a negotiable

instrument under UCC Section 3-305(a).

20
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 21 of 27 PagelD: 21

88. Brick City is and remains liable to United Capital for all sums due on the Matured
and Unpaid Invoices.

89. United Capital has suffered damages as a result of Brick City’s breach of the Brick
City Agreement not to Assert Defenses.

90. Brick City owes United Capital the sum of not less than $239,959.03 on the
Matured and Unpaid Invoices, plus prejudgment interest at the rate prescribed by law.

WHEREFORE, Plaintiff United Capital Funding Group, LLC demands judgment against
Defendant Brick City Brewing, LLC in the amount of at least $239,959.03, plus any other amounts
owing to EG Munoz, together with prejudgment interest, costs, and such other relief as this Court
deems necessary and proper.

COUNT V
Negligent Misrepresentation

United Capital sues Brick City and Hughes, individually, jointly and severally, for
Negligent Misrepresentation and, as grounds therefore states as follows:

91. United Capital realleges and readopts paragraphs | through 21 and 29 through 36
above as if fully reaileged herein.

92. On September 23, 2020, Brick City received and approved the Matured and Unpaid
Invoice numbered 19-0122-004 in the amount of $105,865.83 dated September 14, 2020, via
electronic DocuSign signature of Brick City’s Member, Stephen Hughes.

93. On or about September 26, 2020, Brick City received and approved the Matured
and Unpaid Invoice numbered 19-0122-005 in the amount of $78,256.75 dated September 26,

2020, via electronic DocuSign signature of Brick City’s Member, Stephen Hughes.

21
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 22 of 27 PagelD: 22

94. On October 14, 2020, Brick City received and approved the Matured and Unpaid
Invoice numbered 19-0122-006 in the amount of $55,836.45 dated October 13, 2020, via electronic
DocuSign signature of Brick City’s Member, Stephen Hughes.

95. Hughes on the face of each of the Matured and Unpaid Invoices and based on the
language contained therein executed, acknowledged, represented and confirmed to United Capital
each of the following with respect to each Matured and Unpaid Invoices:

All service that is being billed for is completed, correct and the amount due is

approved for payment in full by 540 Brick City Brewing, LLC. I also confirm that

there are no disputes, claims of offset or any other matters that reduce our obligation

to pay the full amount of the invoice to United Capital Funding Group, LLC.

Assigned and Payable to:

United Capital Funding Group LLC PO Box 31246
Tampa, FL 33631-3246

(the “Brick City Misrepresentations’’).

96. Hughes, on behalf of Brick City, with authority and/or as Brick City’s authorized
representative or acting within the scope of his duties with Brick City, made the Brick City
Misrepresentations to United Capital.

97. The Brick City Misrepresentations, specifically the statement made by Hughes
confirming “that there are no disputes, claims of offset or any other matters that reduce our
obligation to pay the full amount of the invoice to United Capital Funding Group, LLC,” was
false due to any one or more of the following that existed at the time of the execution of the Brick
City Misrepresentations:

a. Certain disputes, claims of offset or other matters existed in respect to one, or
both, of the Matured and Unpaid Invoices, including, purported claims made by
sub-contractors arising from services provided to EG Munoz for the Project,

and in respect to which sub-contractors, and upon information and belief Brick

22
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 23 of 27 PagelD: 23

City remitted payment directly to such sub-contracts, instead of paying United
Capital, and

b. Brick City has paid directly to EG Munoz all, or some portion of the sums due
on the Matured and Unpaid Invoices, instead of paying United Capital.

98. Article 9 of the Uniform Commercial Code, more specifically §9-406(a), as adopted
in New Jersey as N.J.S.A. 12A:9-406, imposed a separate duty on Brick City, as the account debtor
on accounts, to pay United Capital, the assignee, the amount due on the Matured Unpaid Invoices
after Brick City received notice of the assignment in order to discharge the obligation due.

99. United Capital has at no time been a party to the Brick City Agreement.

100. Brick City’s duty to pay United Capital the full amounts due under the Matured and
Unpaid Invoices, without offset or reduction, is independent from the promises contained in the
Brick City Agreement and/or the Construction Services EG Munoz was contracted to perform for
the Project.

101. United Capital justifiably relied on the Brick City Misrepresentations.

102. United Capital was injured as a consequence of relying upon the Brick City
Misrepresentations made by Brick City.

103. United Capital has been damaged as a direct and proximate result of the Brick City
Misrepresentations in the amount of at least $239,959.03,

WHEREFORE, Plaintiff United Capital Funding Group, LLC demands judgment against
Defendants Brick City Brewing, LLC and Stephen Hughes, individuaily, jointly and severally, any
actual pecuniary losses sustained as a direct result of the negligent misrepresentations in the
amount of at least $239,959.03, together with prejudgment interest, costs, and such other relief as

this Court deems necessary and proper.

23
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 24 of 27 PagelD: 24

COUNT VI
Common Law Fraud

United Capital sues Brick City and Hughes, individually, jointly and severally, for
Common Law Fraud and, as grounds therefore states as follows:

104. United Capital realleges and readopts paragraphs | through 21 and 29 through 36
above as if fully realleged herein.

105. On September 23, 2020, Brick City received and approved the Matured and Unpaid
Invoice numbered 19-0122-004 in the amount of $105,865.83 dated September 14, 2020, via
electronic DocuSign signature of Brick City’s Member, Stephen Hughes.

106. On or about September 26, 2020, Brick City received and approved the Matured
and Unpaid Invoice numbered 19-0122-005 in the amount of $78,256.75 dated September 26,
2020, via electronic DocuSign signature of Brick City’s Member, Stephen Hughes.

107. On October 14, 2020, Brick City received and approved the Matured and Unpaid
Invoice numbered 19-0122-006 in the amount of $55,836.45 dated October 13, 2020, via electronic
DocuSign signature of Brick City’s Member, Stephen Hughes.

108. Hughes on the face of each of the Matured and Unpaid Invoices and based on the
language contained therein executed, acknowledged, represented and confirmed to United Capital
each of the following with respect to each Matured and Unpaid Invoices:

All service that is being billed for is completed, correct and the amount due is

approved for payment in full by 540 Brick City Brewing, LLC. I also confirm that

there are no disputes, claims of offset or any other matters that reduce our obligation

to pay the full amount of the invoice to United Capital Funding Group, LLC.

Assigned and Payable to:

United Capital Funding Group LLC PO Box 31246
Tampa, FL 33631-3246

(the “Brick City Misrepresentations’”).

24
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 25 of 27 PagelD: 25

109. The Brick City Misrepresentations, specifically the statement confirming “that
there are no disputes, claims of offset or any other matters that reduce our obligation to [sic] pay
the full amount of the invoice to United Capital Funding Group, LLC,” were material
misrepresentations of fact which was false due to any one or more of the following that existed at
the time of the execution of the Brick City Misrepresentations:

a. Certain disputes, claims of offset or other matters existed in respect to one, or
both, of the Matured and Unpaid Invoices, including, purported claims made by
sub-contractors arising from services provided to EG Munoz for the Project,
and in respect to which sub-contractors, and upon information and belief Brick
City remitted payment directly to such sub-contracts, instead of paying United
Capital, and

b. Brick City has paid directly to EG Munoz all, or some portion of the sums due
on the Matured and Unpaid Invoices, instead of paying United Capital, and

a. Brick City did not intend to remit payment to United Capital, in full the
amounts due on the Matured and Unpaid Invoices in accordance with the terms.

110. Hughes, on behalf of Brick City, with authority and/or as Brick City’s authorized
representative or acting within the scope of his duties with Brick City, made the Brick City
Misrepresentations to United Capital.

111. Each of the Brick City Misrepresentations made by Hughes, on behalf of Brick City
to United Capital, is independent and extraneous from Brick City’s promises contained in the Brick
City Agreement and/or the Construction Services EG Munoz was contracted to perform for the

Project, due to Brick City having knowingly made the false Brick City Misrepresentations of fact

25
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 26 of 27 PagelD: 26

and/or having made such Brick City Misrepresentation with a reckless disregard of the truth when
made.

112. United Capital has at no time been a party to the Brick City Agreement.

113. Brick City made the Brick City Representations with intent that United Capital
would rely upon the Brick City Representations.

114. United Capital reasonably and detrimentally relied on the Brick City
Representations.

115. United Capital has been damaged as a direct and proximate result of the Brick City
Representations.

WHEREFORE, Plaintiff United Capital Funding Group, LLC demands judgment against
Defendants Brick City Brewing, LLC and Stephen Hughes, individually, jointly and severally, any
actual pecuniary losses sustained as a direct result of the fraud in the amount of at least
$239,959.03, together with prejudgment interest, costs, and such other relief as this Court deems
necessary and proper.

Dated: February 24, 2021.

26
Case 2:21-cv-03314 Document1 Filed 02/24/21 Page 27 of 27 PagelD: 27

Respectfully submitted,

CIARDI CIARDI & ASTIN

Attorneys for United Capital Funding Group, LLC
1905 Spruce Street

Philadelphia, PA 19103

Telephone: (215) 557-3550

BY: BD ai ee /

Albert A. Ciardi, III

Email: aciardi@ciardilaw.com
Daniel S. Siedman, Esq.

Email: dsiedman @ciardilaw.com

and

ULLMAN & ULLMAN, P.A.
Crystal Corporate Center, Suite 100
2500 N. Military Trail

Telephone: (561) 338-3535
MICHAEL W. ULLMAN

Email: michael.ul!man@uulaw.net
JARED A. ULLMAN

Email: jared.ullman @uulaw.net
Pending admission Pro Hac Vice

27
